Citation Nr: 0425562	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  99-15 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for hemorrhoids.  

2.  Entitlement to an increased (compensable) disability 
rating for hearing loss of the right ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from September 1966 to June 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal, from a rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in New York, 
New York.  

In November 2000, the veteran presented personal testimony 
before the undersigned Veterans Law Judge at a Board hearing 
in Washington DC.  A transcript of the hearing is of record.  

This case was previously before the Board.  In February 2001, 
the Board, in pertinent part, remanded the issues presently 
on appeal for additional development.  The RO has fully 
complied with the Board's Remand.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and has made reasonable 
efforts to develop such evidence.  

2.  Hemorrhoids are manifested by subjective complaints of 
red blood per rectum and discomfort of the rectum.  

3.  Audiological evaluation findings compute to level I 
hearing loss in the right ear.  



CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
hemorrhoids have not been met.  See 38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 
7336 (2003).  

2.  The criteria for a compensable disability rating for 
hearing loss of the right ear have not been met.  See 38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.85, 4.86 
Diagnostic Code 6100 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  

In the recently decided case of Pelegrini v. Principi, 18 
Vet.App. 112, (2004), referred to as Pelegrini II, the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" mandate that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  The Court also specifically 
recognized that, where, as in the case currently before the 
Board, that notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice specifically complying with section 5103(a)/§ 
3.159(b)(1) because an initial AOJ adjudication had already 
occurred.  For the reasons enumerated below, there is no 
indication that there is any prejudice to the veteran by the 
order of the events in this case.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case, or to cause injury 
to the veteran.  As such, the Board concludes that any such 
error is harmless, and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In this particular case, VA received the veteran's claim for 
entitlement to a compensable rating for hemorrhoids and 
entitlement to a compensable rating for right ear hearing 
loss in November 1997, before the enactment of VCAA.  By 
rating decision, dated in May 1997, the RO continued the 
disability rating for both hemorrhoids and hearing loss of 
the right ear.  The veteran was notified of the RO's 
continuance in June 1997.  The veteran submitted a timely 
Notice of Disagreement.  Thereafter, in May 1999, the veteran 
was sent a Statement of the Case.  In June 1999, the veteran 
perfected an appeal before the Board.  In February 2001, the 
Board remanded the two issues now on appeal, for further 
development.  By correspondence, dated in June 2002, the RO 
informed the veteran of the requirements of VCAA.  In May 
2004, the RO issued a Supplemental Statement of the Case, 
which contained the appropriate law and regulations.  

The Board concludes that discussions, as contained in the May 
1999 Statement of the Case, the June 2002 correspondence 
pertaining to VCAA and the May 2004 Supplemental Statement of 
the Case have provided the veteran with the appropriate law 
and regulations.  

Factual Background

The RO based the May 1997 denial on VA audiological 
examination, dated in November 1996.  During the examination, 
the veteran complained of occasional tinnitus, of the right 
ear and intermittent difficulty with balance.  He denied 
hearing loss.  He related his medical history to the 
examiner, which included treatment for an ear infection 4 
years ago; however, he was unable to remember which ear the 
ear infection occurred in.  

Summarily, the examiner reported that the veteran's hearing 
was within normal limits.  There were no air-bone gaps 
present; the speech recognition scores was excellent; the 
acoustic immittance was consistent with normal middle ear 
pressure and compliance; acoustic reflex thresholds were 
slightly elevated at 500 Hertz, stimulus right.  Acoustic 
reflex decay was negative at 500 Hertz and 1000 Hertz.  

The puretone thresholds for the veteran's right ear hearing 
loss, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
Avg.
RIGHT
10
10
25
20
15
17

The speech recognition score for the right ear, formulated by 
using the Maryland CNC Test, was 96 percent.  The veteran's 
hearing was within normal limits.  

Thereafter, on VA examination for the evaluation of 
hemorrhoids, dated in November 1997, it was reported that the 
veteran suffered from hemorrhoids since service and 
experienced bleeding 3 to 4 times per year, which was 
aggravated by constipation.  The veteran related that he 
underwent hemorrhoidectomy in January 1996; he experienced 
constipation, which caused red blood from the rectum. He 
complained of bright red blood per rectum (BRBPR), 
precipitated by constipation.  
He experienced intermittent pain and prolapse.  The veteran 
indicated that he had regular bowel movements and there was 
no incontinence.   

On physical examination, the medical findings were negative 
for tenderness, masses or organomegaly of the abdomen.  The 
digital rectal examination revealed external hemorrhoids, a 
normal sphincter tone, no masses and was heme negative.  
There were findings of a few external non-thrombosed 
hemorrhoids.  The diagnosis was status post hemorrhoidectomy, 
January 1996.  

In a statement, submitted in July 1999, the veteran indicated 
that although the hemorrhoids were removed, he still 
experienced rectal discomfort, and in order to maintain his 
personal hygiene, he was required to wash his rectum after 
every bowel movement.  

In November 2000, the veteran presented personal testimony 
before the undersigned.  The veteran testified that he had 
the hemorrhoids removed in 1996; however, the hemorrhoids 
continued to give him severe problems.  During the hearing, 
the veteran's representative indicated that the VA 
examination of the hemorrhoids, dated in November 1996, was 
inadequate.  The veteran testified that he would undergo re-
examination and the undersigned Veterans Law Judge agreed to 
remand the case for a more adequate VA examination for the 
evaluation of the hemorrhoids.  The veteran testified that he 
refused to use a public restroom, unless it was absolutely 
necessary because he needed to cleanse himself after every 
bowel movement.  Failure to cleanse himself after every bowel 
movement resulted in soiled underwear.  

He indicated that the size of the hemorrhoids was large; that 
he experienced occasional swelling and bleeding, irritability 
and inflammation; and that he saw red blood in his stool 
about once or twice per month.  

With respect to the veteran's hearing loss, he testified that 
his hearing disability has worsened since the November 1996 
audiological examination.  His wife and daughter complained 
that he kept a high volume on the television.  He indicated 
that he had problems hearing the doorbell ring, as well as 
difficulty hearing while using the telephone.  

Associated with the claims file is a report of a private 
audiological examination, dated in March 2001.  This 
examination was incomplete, as there was no verbal 
interpretation of the test results.  The veteran also 
submitted private treatment records, which showed that the 
veteran was seen in April 2001 for complaints of bleeding per 
rectum.  Anoscopic examination revealed dilated veins in two 
locations.

On VA examination, dated in July 2002, the veteran related 
that approximately once per month, he saw red blood on the 
toilet paper and in the toilet bowl.  He indicated that he 
experienced intermittent prolapsed hemorrhoids with pain.  
The degree of sphincter control was normal and he treated the 
hemorrhoids with Preparation H, as occasion required.  He did 
not experience abdominal pain and he had regular bowel 
movements.  On physical examination of the veteran's abdomen, 
there were no abnormal findings reported.  On digital rectal 
examination, the veteran had external hemorrhoids; there were 
no masses and heme negative.  There was no evidence of fecal 
leakage; the size of the lumen was normal; there were no 
signs of anemia; fissures were not visible; the hemorrhoids 
were external and there was no evidence of bleeding.  The 
diagnosis was hemorrhoids, status post hemorrhoidectomy and 
fissurectomy, 1996, as well as colon polypectomies, 1997.  

The veteran also underwent VA examination for hearing loss in 
July 2002.  The examiner noted that the veteran's medical 
records were reviewed and that there were no records that 
contained complaints of hearing loss.  The examiner noted 
that the audiological examination, referenced above, 
conducted in March 2001, was inadequate because it was 
largely incomplete.  The veteran's subjective complaints 
included complaints that the right ear was stuffed up 90% of 
the time, and that he experienced fluctuant hearing loss in 
the right ear.  He related to the examiner that he had 
difficult hearing the television, church services and general 
conversations.  

On audiological testing, the puretone thresholds for the 
veteran's right ear hearing loss, in decibels, were as 
follows:  




HERTZ



500
1000
2000
3000
4000
Avg.
RIGHT
20
10
20
20
15
16

The speech recognition score for the right ear was 96 
percent.  Hearing was within normal limits, tympanogram was 
within normal limits and ipsilateral and contralateral 
acoustic reflexes were present at the expected level.  

The examiner opined that there was no evidence of noise 
induced hearing loss as hearing the veteran's hearing was 
within normal limits.  The diagnosis was tinnitus, right ear 
more than the left ear, most likely due to noise exposure in 
service.  There was no diagnosis of hearing loss, in the 
right ear or otherwise.  

There was an addendum to the July 2002 VA audiological 
examination, which revealed that the examiner made a an error 
when he summarized the medical records.  The examiner went on 
to note the veteran 's hearing evaluations in service.  The 
addendum did not change or alter the findings of the VA 
audiological examination.  
Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  (38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1, Part 4).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board points out that, during the pendency of this 
appeal, regulatory changes amended VA's Schedule for Rating 
Disabilities, see 38 C.F.R. Part 4 (1998), including the 
rating criteria for evaluating diseases of the ear.  This 
amendment was effective June 10, 1999.  See 64 Fed. Reg. 
25,202 through 25,210 (May 11, 1999).  When a law or 
regulation changes after a claim has been filed, but before 
the administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Therefore, the Board must evaluate the veteran's 
claim for a compensable disability rating for hearing loss of 
the right ear under both the old criteria in VA's Schedule 
for Rating Disabilities and the current regulations, applying 
the more favorable result, if any.  

At the time the veteran filed his claim for an increased, 
compensable, rating for his service-connected hearing loss of 
the right ear, evaluations of hearing loss ranged from 
noncompensable to 100 percent, which were based on organic 
impairment of hearing acuity, as measured by the results of 
controlled speech discrimination tests, together with average 
hearing threshold levels, as measured by pure tone audiometry 
tests in the frequencies 1000, 2000, 3000 and 4000 cycles per 
second (Hertz).  To evaluate the degree of disability from 
defective hearing, the rating schedule established eleven 
auditory acuity levels designated from level I, for 
essentially normal acuity, through level XI, for profound 
deafness.  See 38 C.F.R. 4.87, Diagnostic Codes 6100 to 6110 
(1998). 

As mentioned above, the criteria for rating diseases of the 
ear (and other sense organs) were amended effective June 10, 
1999.  However, while the above noted schedular criteria for 
rating hearing loss (i.e. those that establish the eleven 
auditory acuity levels) have not changed and currently are 
located at 38 C.F.R. § 4.85, Diagnostic Code 6100 (2003), the 
June 1999 amendment adds the provisions of 38 C.F.R. § 4.86 
for evaluating exceptional patterns of hearing impairment.  

In addition, VA regulations provide that if impaired hearing 
is service-connected in only one ear, in order to determine 
the percentage evaluation from Table VII, the non-service- 
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of "I".  See 38 C.F.R. § 4.85 (f) 
(2003).  Tables VI and VII are listed below.  

With respect to evaluating hemorrhoids, a noncompensable 
disability rating is assigned for hemorrhoids (external or 
internal) where the hemorrhoids are mild or moderate.  A 10 
percent disability rating is warranted for large or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue, evidencing frequent recurrences.  A 20 percent rating 
is warranted for persistent bleeding and with secondary 
anemia, or with fissures.  See 38 C.F.R. § 4.114, Diagnostic 
Code 7336 (2003).  


Analysis

Increased rating for Hearing Loss of the Right Ear

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

VA audiological examination, dated in November 1996, revealed 
that the average puretone threshold for the right ear was 17.  
The speech discrimination score was 96 percent.  By 
intersecting the column in Table VI for average puretone 
decibel loss with the line for percent of discrimination, the 
resulting Roman numeric designation for the right ear is I.  

On VA audiological examination, dated in July 2002, the 
average puretone threshold for the right ear was 16.  The 
speech discrimination score was 96 percent.  By intersecting 
the column in Table VI for average puretone decibel loss with 
the line for percent of discrimination, the resulting Roman 
numeric designation for the right ear is I.  

Reference is then required to Table VII (which is identical 
in both the old and the current provisions) for assignment of 
a percentage evaluation and assignment of a diagnostic code.  
With a Roman numeric designation of I for the better ear and 
I for the poorer ear, or in the veteran's case, the non-
service connected left ear, the point of intersection on 
Table VII requires a noncompensable evaluation under 
Diagnostic Code 6100.  

Table VII
Percentage evaluation for hearing impairment.

Poorer 
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

As explained above, the revised criteria for rating hearing 
loss also includes analysis under 38 C.F.R. § 4.86 (2003) 
which, unlike the former criteria, calls for the use of Table 
VIa at certain times, when that Table would result in a 
higher numeral designation.  In the veteran's case, the 
puretone thresholds reported on the audiological examinations 
do not meet the criteria for application of Table VIa.  

As a reminder, disability ratings in hearing loss cases are 
assigned by way of a mechanical application of the average 
puretone thresholds and speech discrimination percentages to 
the tables furnished in the rating schedule.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  In light of the 
above, the Board finds that the preponderance of the evidence 
is against his claim for a compensable rating for bilateral 
hearing loss, and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

In view of the forgoing, the Board must conclude that 
regardless of whether the veteran's hearing loss of the right 
ear is evaluated under the former criteria or the revised 
criteria, a noncompensable disability rating, and no higher, 
is entirely appropriate for the hearing loss of the right 
ear.  

Increased Rating for Hemorrhoids

The veteran maintains that he is entitled to a compensable 
disability rating for hemorrhoids.  The veteran underwent VA 
examination in November 1997 and July 2002.  In November 
1997, the veteran's primary subjective complaint was that he 
experienced bleeding from the rectum, which was aggravated by 
constipation, approximately 3 to 4 times per year.  On 
physical examination, there were findings of a few external 
non-thrombosed hemorrhoids.  

In July 2002, the examiner noted that findings of external 
hemorrhoids; however, there was no evidence of bleeding.  

A compensable disability rating for hemorrhoids is assigned 
where the hemorrhoids are, external or internal, large or 
thrombotic, irreducible, with excessive redundant tissue, and 
evidencing frequent recurrences.  The medical evidence of 
record does not suggest that the veteran's hemorrhoids were 
reflective of large or thrombotic irreducible hemorrhoids, 
with excessive redundant tissue, the criteria for the next 
higher evaluation of 10 percent under Diagnostic Code 7336.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for entitlement to a compensable rating for 
hemorrhoids.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  


ORDER

Entitlement to an increased (compensable) disability rating 
for hearing loss is denied.  

Entitlement to an increased (compensable) disability rating 
for hemorrhoids is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



